BARRETT, Circuit Judge,
dissenting:
I respectfully dissent.
In my view the picketing conducted by Council at the Utilities construction site was not undertaken to seek assurance that Utilities’ subcontractors pay their employees the “prevailing wage rate” but rather and only as a pretext for an object of “recognition” or “bargaining” in violation of the 1959 amendment to the NLRA, i. e., enactment of Section 8(b)(7) by the Land-rum-Griffin Act. This amendment was enacted to correct the abuses of picketing exercised by labor. This section, in its prohibited application, requires only that recognition or organization be an object, not that it be the sole object.
The key aspect of this controversy is whether there existed a “labor dispute” which would vest exclusive jurisdiction in the NLRB and deny jurisdiction to the district court. I depart from the finding of the trial court and the holding of the majority opinion that a “labor dispute” existed. There is no labor dispute absent a controversy concerning terms, tenure or conditions of employment, or concerning the association or representation of persons in negotiating, fixing, maintaining, changing, or seeking to arrange terms or conditions of employment, regardless of whether the disputants stand in the proximate relation of employer and employee. This record evidences nothing to the effect that Utilities and the subcontractors on the Johns-Man-ville Research Center construction project, which was picketed because Utilities refused to execute the agreement proposed by Council relating to the payment of “prevailing rates of wages,” were in fact paying any employee less than the prevailing wage. The objective of picketing must be determined from facts presented in order to ascertain the Union’s overall conduct. Significantly, the record does not reflect that any employees engaged in work at the Utilities project being picketed “walked off” of the job or created a work stoppage.
I submit that there is evidence of the true objective sought by Council, i. e., “recognition” or “bargaining,” notwithstanding the disclaimers contained in the Appendix A agreement: that evidence lies in the fact that Union members, some 450 strong, affiliated with Council and employed by Decker and/or subcontractors at the nearby JohnsManville’s World Headquarters building construction site “walked off” of that job bringing construction there to a complete halt. In my view, it was no coincidence that this “chain on events” came to pass. It was pre-arranged with one goal only: that of compelling “recognition” and “bargaining.” The disavowal by Council in the Appendix A agreement that it is in nowise representing employees of Utilities or its subcontractors on the construction project in terms of wages, conditions of work, or terms of employment is a sham when matched by the actions of Council and its affiliated unions. Some arguable credence could be given a contention of the existence of a “labor dispute” at the picketed situs if Union members there employed had walked off, even lacking proof that any employees there were being paid less than the contended for prevailing wage. However, the 450 Union members walked off at an entirely different situs, that of the Decker construction project at Johns-Manville’s World Headquarters building somewhat over a mile removed from the Utilities project. The sole justification advanced by Council for the picketing and the resultant work stoppage is found in Utilities’ refusal to sign the agreement. Under the circum*181stances, this case also meets the condemnation set forth in dicta in Connell Co. v. Plumbers and Steamfitters, 421 U.S. 616, 95 S.Ct. 1830, 44 L.Ed.2d 418 (1975), when the Court stated that the agreements there in issue would have compelled the general contractor to indiscriminately exclude nonunion subcontractors from a portion of the work market, even if their competitive advantages were not derived from substandard wages and working conditions but rather from more efficient operating methods. 421 U.S., at p. 623, 95 S.Ct. 1830.
I would grant the injunctive relief sought by appellants.